Citation Nr: 1136255	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the undersigned granted, a 90-day abeyance to submit additional evidence.  In August 2010, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran's VA treatment records reflect a current diagnosis of major depressive disorder.  During the July 2010 Board hearing, the Veteran testified that her depression symptoms began when she was 18 or 19 years old and have continued since service.  An August 2010 letter from Dr. Grossman stated that the Veteran's depression was likely present during service; however, this opinion was based on a single letter from the Veteran's psychiatrist and it does not appear that Dr. Grossman reviewed the record or examined the Veteran.  Moreover, Dr. Grossman only indicated that depression was likely "present" during service, and did not provide an etiology opinion establishing a relationship between any in-service depression and current major depressive disorder.  Significantly, while the Veteran has asserted a continuity of symptoms since service, she has not been afforded a VA examination in order to obtain an etiology opinion.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Under the circumstances of this case, the Board finds that medical examination and an opinion would be helpful in resolving the claim for service connection.  Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination.  

The record indicates that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Atlanta, Georgia.  On remand, the RO should obtain any outstanding records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, during the July 2010 Board hearing, the Veteran testified that she received treatment for major depressive disorder from Kaiser Permanente.  However, the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain these records.  Thus, she should be afforded an opportunity to submit the appropriate authorization.

Finally, the Board notes that the Veteran has not been provided proper notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding the information and evidence needed to substantiate the claim for service connection for major depressive disorder.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In an April 2005 letter, prior to the initial adjudication of the claim, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for major depressive disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  However, the April 2005 letter failed to satisfy the requirements in Dingess/Hartman.  Specifically, no notice was provided pertaining to VA's assignment of disability ratings and effective dates.  Hence, the RO should provide proper VCAA notice to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Atlanta VAMC dated since December 9, 2008.

2.  Request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should provide general information regarding the assignment of disability ratings and effective dates, consistent with Dingess/Hartman (cited above).

The RO should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding medical records related to major depressive disorder from Kaiser Permanente (noted during the July 2010 Board hearing).

3.  Attempt to obtain any records identified by the Veteran.

4.  Arrange for the Veteran to undergo VA psychiatric examination.  The entire claims file, to include a complete copy of the REMAND, should be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current acquired psychiatric disorder(s).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

The examiner should provide a rationale for the conclusions reached.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


